     Case 2:20-cv-01621-TLN-CKD Document 21 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANA SENEKA,                                     No. 2:20-cv-1621 TLN-CKD-PS
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF YOLO, et. al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed this civil rights action filed pursuant to 42 U.S.C. § 1983
18   and has paid the filing fee. (ECF No 1.) On August 4, 2020, plaintiff filed a motion for service of
19   process by the United States Marshal and for permission to utilize the Court’s electronic filing
20   system. (ECF No. 4.) On the same day, plaintiff filed a First Amended Complaint which was
21   served by a process server on defendants CWS, S. Shabazz, Godwin, Green, Chapin, Nelson,
22   Morris, Maciel, Kraft, Henberger, Jakowski, G. Shabazz, Yolo County District Attorney, Josefina
23   Elliott, Woodland Police Department, Fair, Elliott, Gutherie, Moe, Moore, West, Kulp, Hiatt,
24   Magee, Sandy, Gage, Mooney, California Health and Human Resources, California Department
25   of Social Services, California Foster Care Ombudsperson, and the Attorney General of California.
26   (ECF Nos. 5 and 9.)
27   ////
28
                                                        1
     Case 2:20-cv-01621-TLN-CKD Document 21 Filed 11/19/20 Page 2 of 2


 1          On October 13, 2020, defendants filed a motion to dismiss (ECF Nos. 8, 10, 11, 12),

 2   originally set for hearing on December 9, 2020. That date was subsequently continued to January

 3   13, 2021. (ECF Nos. 19.)

 4          First, as to plaintiff’s request to have the United States Marshal’s serve the summons on

 5   the defendants, that motion is now moot and will be denied as such.

 6          Second, as to plaintiff’s request to use the electronic case management/filing system

 7   (CM/ECF), the court will deny that request at this time. “Any person appearing pro se may not

 8   utilize electronic filing except with the permission of the assigned Judge or Magistrate Judge.”

 9   E.D. Cal. L.R. 133(b)(2) (emphasis in original). The court finds no reason in the present case to

10   deviate from this general rule. Therefore, plaintiff’s request to use the electronic case

11   management/filing system (ECF No. 4) is denied.

12          Finally, it appears from the court’s records that defendants California Commission on

13   Judicial Performance has not been served with the First Amended Complaint. Plaintiff is hereby

14   notified that Federal Rule of Civil Procedure 4(m) requires service within 90 days of the filing of

15   an action. Failure to comply may result in a recommendation of dismissal as to this defendant.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.   Plaintiff’s request to have the United States Marshal serve the summonses in this case

18               (ECF No. 4) is denied.

19          2. Plaintiff’s request to use the court’s electronic filing system (ECF No. 4) is denied.

20   Dated: November 18, 2020
                                                      _____________________________________
21
                                                      CAROLYN K. DELANEY
22                                                    UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
